Title: From Thomas Jefferson to John Trumbull, 23 February 1787
From: Jefferson, Thomas
To: Trumbull, John



Dear Sir
Paris Feb. 23. 1787.

I thank you for the trouble you have been so good as to take in the case of Mrs. Trist. I have sent her a copy of your letter and I now trouble you with a letter to Mrs. Champernoune. If we do some good by these enquiries we shall share the happiness of it. The illness and death of the Count de Vergennes have retarded my departure on my journey till the 27th. I foresee nothing to hinder it then: and expect to be absent three months. This will almost bring about the time of your return to Paris, for I take for granted you will come to the exhibitions of the Salon. Your apartment here will expect you, and that you become a part of our family again. Tell Mrs. Cosway she is an inconstant. She was to have been in Paris long ago, but she has deceived us. The first evening that I find myself seated in a comfortable inn, warm, solitary, and pensive, I [will] invite her to sup, and will commit our conversation to writing. It will be a very scolding one on my part. In the mean time lay all my affections at her feet, desire her to write to me to comfort me on my journey, as I take measures for the forwarding my letters safely. Accept yourself assurances of the esteem of Dear Sir, your friend & servt.,

Th: Jefferson

